—In an action, inter alia, for a judgment declaring that the plaintiffs members are entitled to the protections of Civil Service Law § 75 (2), the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), dated March 23, 2000, as granted the motion of the defendants Vil*470lage of Mount Kisco and Village Board of the Village of Mount Kisco pursuant to CPLR 3211 (a) (5) and (7) to dismiss the complaint insofar as asserted against them, and granted that branch of the separate motion of the defendant Robert Dagostino which was for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly determined that no justiciable controversy exists as to permit a declaration of the rights and obligations of the parties (see, Fragoso v Romano, 268 AD2d 457; Watson v Aetna Cas. & Sur. Co., 246 AD2d 57; Downe v Rothman, 215 AD2d 716). Rather, the plaintiff is seeking an impermissible advisory opinion regarding future events which may or may not occur (see, Matter of United Water New Rochelle v City of New York, 275 AD2d 464; Cuomo v Long Is. Light. Co., 71 NY2d 349).
In light of our determination, we do not address the plaintiff’s remaining contentions. Specifically, we do not pass upon the merits of the plaintiff’s claims, and our decision is without prejudice to the rights of the plaintiff or its members to seek administrative and/or judicial review of any future actual controversies relating to the applicability of Civil Service Law § 75 (2). Krausman, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.